t c summary opinion united_states tax_court irwin i skoller and marsha skoller petitioners v commissioner of internal revenue respondent docket no 17225-99s filed date irwin i skoller pro_se sandy freund kevin weber robert sontz dan kvarta and gerard campbell specially recognized for petitioner marsha skoller robert w mopsick for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code ' unless otherwise indicated subsequent section references are to the internal_revenue_code for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure the issues are whether petitioners may claim a business_bad_debt deduction under sec_166 whether petitioners are liable for the accuracy-related_penalty under sec_6662 and whether petitioner marsha skoller ms skoller is entitled to relief from joint_and_several_liability under sec_6015 petitioners resided in freehold new jersey at the time the petition was filed petitioners married on date and separated in may of petitioner irwin i skoller mr skoller is an attorney with an ll m in taxation from new york university school of law ms skoller has a high school diploma since mr skoller has operated a tax consulting and accounting business as a sole_proprietor ms skoller worked in mr skoller’s office part time as an administrative assistant in addition to providing general office assistance her duties included reconciling the bank statements making deposits and respondent concedes that ms skoller is eligible for separate tax_liability under sec_6015 this issue remained for trial because mr skoller objected see 114_tc_354 drafting checks at mr skoller’s direction in ms skoller left her employment at mr skoller’s office and started a typing business in her home in mr skoller and samuel l sachs formed princeton residential associates limited_partnership pra pra was a real_estate venture in the business of purchasing residential real_estate in east windsor and west windsor new jersey for rental and resale mr skoller solicited clients from his tax practice to participate in the real_estate venture in or early mr skoller borrowed dollar_figure to advance to pra over the course of pra’s existence the residential real_estate market values in new jersey declined the values of pra’s homes fell below their purchase prices and pra did not have equity in its assets as a result no outside lenders would provide loans to pra in pra sold its last house and apparently ceased doing business mr skoller prepared petitioners’ joint federal_income_tax return he reported the income and expenses from his tax practice on schedule c profit or loss from business on that schedule c petitioners claimed a dollar_figure business_bad_debt deduction for amounts allegedly lent to pra the return also reflected wage income earned by ms skoller capital_gains a separate schedule c from ms skoller’s typing service anda schedule e income or loss from partnerships s_corporations - reporting losses from partnerships other than pra ms skoller signed the return but did not examine or question it petitioners appeared at trial pro_se with respect to the business_bad_debt deduction and accuracy-related_penalty issues however ms skoller retained counsel with respect to the sec_6015 relief from joint_and_several_liability issue after trial notwithstanding the small_tax_case status the court directed the parties to file briefs see rule c respondent filed a brief that addressed all of the issues ms skoller fileda brief addressing only the sec_6015 relief from joint_and_several_liability mr skoller did not file a brief discussion the failure to discuss in brief an issue that was previously raised results in the abandonment of that issue see 84_tc_716 mr skoller is an attorney and surely understood the importance of complying with directives from the court thus we deem that petitioners have abandoned the business_bad_debt deduction and sec_6662 a accuracy-related_penalty issues additionally we deem that mr we note however that it is clear that to the extent mr skoller advanced funds to pra an issue that we need not decide the advance was a contribution_to_capital and not a bona_fide debt a contribution_to_capital shall not be considered a debt for purposes of sec_166 sec_1 166-l1 c income_tax regs mr skoller testified that the money was given to princeton residential associates it was part of my capital_contribution at that time furthermore it appears that pra may continued - - skoller has abandoned his opposition to granting relief from joint_and_several_liability to ms skoller because respondent concedes that ms skoller is eligible for separate tax_liability under sec_6015 the only issue remaining is whether ms skoller is entitled to relief under sec_6015 or f a requesting spouse may elect relief from joint_and_several_liability under sec_6015 there are three types of relief available sec_6015 provides for full relief from joint_and_several_liability sec_6015 provides for separate tax_liability available to divorced or separated taxpayers and sec_6015 provides for equitable relief continued have suffered losses over its duration and there was no showing that mr skoller had any basis in his interest in pra by to allow a deduction for an operating loss during see sec_702 sec_704 with respect to the sec_6662 accuracy-related_penalty mr skoller never addressed this issue at trial an attorney specializing in taxation law is held to a higher standard of care 104_tc_518 given that the evidence contradicting the characterization as a business_bad_debt was overwhelming coupled with mr skoller’s tax experience we find his conduct nothing but negligent mr skoller failed to keep adequate_records to substantiate the alleged dollar_figure business_bad_debt deduction he surely knew of the importance of maintaining adequate_records in support of a position taken on a federal_income_tax return see sec_6001 sec_1_6001-1 income_tax regs sec_6015 applies to any liability for tax arising before date but remaining unpaid as of that date h conf rept pincite 1998_3_cb_747 ms skoller’s liability for tax arose in and remains unpaid - - from joint_and_several_liability if sec_6015 and c is unavailable sec_6015 provides in part sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applicable to all joint filers --- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and be the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement emphasis added - these requirements are expressed in the conjunctive and thus a requesting spouse must satisfy all requirements of sec_6015 subparagraphs a b and e are not in dispute the parties disagree only as to whether ms skoller satisfies the requirements of subparagraphs c and d subparagraph c requires that the requesting spouse not know and have no reason to know that there was an understatement_of_tax sec_6015 c there are two aspects of sec_6015 c first where a spouse seeking relief has actual knowledge of the underlying transaction x innocent spouse relief is denied 115_tc_183 affd 282_f3d_326 5th cir for purposes here we are willing to assume that ms skoller did not have actual knowledge of the underlying transaction nonetheless she must still satisfy the second prong of sec_6015 c a requesting spouse has reason to know of as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 congress repealed sec_6013 and enacted sec_6015 the language of sec_6015 c is similar to the language in former sec_6013 c both provisions require that the requesting spouse did not know and had no reason to know that there was an understatement_of_tax h conf rept supra pincite c b pincite accordingly the caselaw interpreting the language under sec_6013 will be applied in interpreting the same language under sec_6015 114_tc_276 - - an understatement if a reasonably prudent person with knowledge of the facts possessed by the person claiming relief should have been alerted to the possibility of a substantial_understatement 93_tc_355 furthermore a spouse seeking relief has a ‘duty of ingquiry’ 114_tc_276 quoting 872_f2d_1499 11th cir affg t c memo respondent argues that ms skoller was put on notice regarding petitioners’ claimed dollar_figure business_bad_debt deduction we agree a spouse cannot obtain the benefits of section by simply turning a blind eye to--by preferring not to know of--facts fully disclosed on the return of such a large nature as would reasonably put such spouse on notice that further inquiry would need to be made levin v commissioner tcmemo_1987_67 see also cohen v commissioner tcmemo_1987_537 a reasonably prudent taxpayer should have been alerted to the possibility of an understatement on petitioners’ federal_income_tax return on page of form_1040 u s individual_income_tax_return petitioners inter alia reported dollar_figure of income from ms skoller’s wages a capital_gain of dollar_figure and an alleged dollar_figure loss from mr skoller’s business on page of form_1040 the page ms skoller signed petitioners reported --- - zero taxable_income given the nature of mr skoller’s business such a large operating loss would be unusual a reasonable taxpayer in ms skoller’s situation would further inquire into the explanation behind the claimed loss ms skoller knew that mr skoller operated a professional business and that petitioners held numerous partnership investments but as far as we can tell the two were not interrelated with those sources of income a reasonably prudent taxpayer would be suspicious of reporting no taxable_income in a remarkably similar situation where the nonrequesting spouse was an accountant and prepared the joint_return we observed that the antecedent of sec_6015 is designed to protect the innocent not the intentionally ignorant thus even though petitioner had no business background and was married to an accountant we do not think that her ‘ostrich imitation’ was reasonable cohen v commissioner supra fn ref omitted consequently we find that ms skoller had reason to know of the understatement_of_tax under sec_6015 c and is not entitled to relief under sec_6015 however as already stated respondent concedes that ms skoller is entitled to relief under sec_6015 while mr skoller originally opposed that relief he abandoned that position by not filing a brief in accordance with the positions -- - of the parties we hold that ms skoller is entitled to separate tax_liability under sec_6015 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule we need not rule on ms skoller’s claim for relief under sec_6015 sec_6015 is available only if relief is not available under subsection b or c sec_6015
